Citation Nr: 1011010	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period dating from 
December 31, 2004, to July 21, 2009.

2.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss for the period from July 22, 2009.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to November 
1981, from November 1990 to April 1991, and from March 2003 
to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from decisions of October 2005 and 
later by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  A service physical evaluation board report reflects that 
upon entrance into service the Veteran had hearing loss which 
was 10 percent disabling, and that such pre-existing hearing 
loss was aggravated by service.  

2.  On authorized audiological evaluation in February 2005, 
the average pure tone hearing threshold was 75 decibels in 
the right ear and 69 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 60 
percent in the right ear and 80 percent in the left ear.  

3.  Evaluating the results of the February 2005 examination 
under Table VI (for evaluation based on both puretone 
thresholds and speech recognition), the average pure tone 
thresholds and speech recognition scores for the right ear 
correspond to category VII, and the scores for the left ear 
correspond to category IV.   

4.  An exceptional pattern of hearing loss was shown in both 
of the Veteran's ears on the February 2005 examination as the 
puretone at each of the four specified frequencies was 55 
decibels or more.

5.  Evaluating the results of the February 2005 examination 
under Table VIA (for evaluation using only puretone 
thresholds), the puretone threshold average for the right ear 
corresponds to category VI, and the puretone threshold for 
the left ear corresponds to category V.  

6.  The average pure tone hearing threshold on authorized 
audiological evaluation in September 2006 was 83 decibels in 
the right ear and 71 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 72 
percent in the right ear and 92 percent in the left ear.  

7.  Evaluating the results of the September 2006 examination 
under Table VI, the average pure tone thresholds and speech 
recognition scores for the right ear correspond to category 
VII, and the scores for the left ear correspond to category 
II.  

8.  An exceptional pattern of hearing loss was shown in both 
of the Veteran's ears in September 2006 as the puretone at 
each of the four specified frequencies was 55 decibels or 
more.

9.  Evaluating the results of the September 2006 examination 
under Table VIA, the puretone threshold average for the right 
ear corresponds to category VII, and the puretone threshold 
for the left ear corresponds to category VI.  

10.  The average pure tone hearing threshold on authorized 
audiological evaluation in July 2009 was 88 decibels in the 
right ear and 80 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 60 
percent in the right ear and 60 percent in the left ear.  

11.  Evaluating the results of the July 2009 examination 
under Table VI, the average pure tone thresholds and speech 
recognition scores for the right ear demonstrated during the 
examination correspond to category VIII, and the scores for 
the left ear correspond to category VII.  

12.  An exceptional pattern of hearing loss was shown in both 
of the Veteran's ears in July 2009 as the puretone at each of 
the four specified frequencies was 55 decibels or more.

13.  Evaluating the results of the July 2009 examination 
under Table VIA, the puretone threshold average for the right 
ear corresponds to category VIII, and the puretone threshold 
for the left ear corresponds to category VII.  


CONCLUSIONS OF LAW

1.  For the period from December 31, 2004 to July 21, 2009, 
the criteria for an initial disability rating in excess of 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009). 

2.  For the period since July 22, 2009, the criteria for an 
initial disability rating in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2005, June 2005, August 2005 and 
November 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The Board also notes that notice was provided 
regarding both potential ratings and effective dates in the 
November 2007 letter to the Veteran.  See Dingess v.  
Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board 
notes that the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
medical records were obtained and associated with the claims 
folder.  The Veteran was afforded VA examinations.  The VA 
audiologists fully described the functional effects caused by 
a hearing disability in the reports.  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The Veteran had requested a hearing 
before the Board, but withdrew his request in correspondence 
received in February 2010.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.   

Analysis

The Veteran has indicated that he believes that he deserves a 
higher rating because the ratings assigned by the VA are 
lower than the 40 percent rating assigned by a service 
medical board.     

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential  
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the Veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides as follows: 

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman 
numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results 
in the higher numeral. Each ear will be 
evaluated separately. 

(b) When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  Each ear will 
be evaluated separately.  

In the present case, a service medical board determined that 
the Veteran had hearing loss on entrance into service which 
was 10 percent disabling.  The RO granted service connection 
for hearing loss based on a determination that the pre-
existing hearing loss was aggravated by service.  Therefore, 
the disability rating which is assigned must be adjusted to 
reflect that the Veteran is only service-connected for the 
increased degree of severity.  See 38 C.F.R. § 4.22 which 
provides that "[i]n cases involving aggravation by active 
service," as here, "the rating will reflect only the degree 
of disability over and above the degree existing at the time 
of entrance into the active service, whether the particular 
condition was noted at the time of entrance into the active 
service, or it is determined upon the evidence of record to 
have existed at that time." 38 C.F.R. § 4.22.  

An adjudicator, therefore, must "deduct from the present 
degree of disability the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made," 
and "[t]he resulting difference will be recorded . . . . 
[but] [i]f the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made." 38 C.F.R. § 4.22.  See 
Cotant v. Principi, 17 Vet. App. 116, 129 (2003).  

In this regard, the Court has explained that "[i]n a case 
where, for example, a preexisting condition was noted and 
rated at 20% at entry, only a 50% rating would be awarded if 
that condition were later determined to have increased in 
severity to a 70% rating.  However, if the preexistence were 
not noted at entry, then a 70% rating would be awarded unless 
the rating at entry were ascertainable - something that would 
appear to be a relatively rare phenomenon for a not-noted-at-
entry condition." Cotant, 17 Vet. App. at 129.

Regarding the Veteran's contention that the ratings assigned 
by the VA are incorrect because they are lower than the 
rating assigned by the service medical board, the Board notes 
that the service medical board assigned a rating based on the 
severity during service.  Significantly, however, the ratings 
assigned by the VA must reflect that severity of the disorder 
after service.  Therefore, the Board is not bound by the 
ratings assigned by the service medical board.  

For the period of time dating from December 31, 2004, to July 
21, 2009

From this period of time, the only medical evidence which is 
adequate for rating purposes is the report of a VA 
examination conducted in February 2005 and the report of an 
audiology examination conducted by the VA in September 2006.  

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
80
80
80
75
LEFT
60
70
70
75
69

The average threshold in the right ear was 60 decibels.  The 
average threshold in the left ear was 69 decibels.  Speech 
audiometry revealed speech recognition ability of 60 percent 
in the right ear and of 80 percent in the left ear.

An exceptional pattern of hearing loss was shown in both of 
the Veteran's ears on the February 2005 examination as the 
puretone at each of the four specified frequencies was 55 
decibels or more.  

Pursuant to 38 C.F.R. § 4.86(a), the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 

Evaluating the results of the February 2005 examination under 
Table VI, the average pure tone thresholds and speech 
recognition scores for the right ear correspond to category 
VII, and the scores for the left ear correspond to category 
IV.   

Evaluating the results of the February 2005 examination under 
Table VIA, the puretone threshold average for the right ear 
corresponds to category VI, and the puretone threshold for 
the left ear corresponds to category V.  

Thus, for the February 2005 examination results, for the 
right ear the more severe Roman numeral designation is 
category VII.  For the left ear, the more severe Roman 
Numeral designation is category V.  The intersection point 
for categories VII and V under Table VII shows that the 
veteran's hearing loss corresponds to the levels contemplated 
for a 30 percent rating.  However, that rating must then be 
reduced by the 10 percent disability which was present prior 
to service.  Therefore, a rating higher than 20 percent may 
not be assigned based on the February 2005 examination 
report.  

On the authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
85
100
83
LEFT
65
75
70
75
71

The average threshold in the right ear was 83 decibels.  The 
average threshold in the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 92 percent in the left ear.  It was 
noted by the examiner that the results were not considered to 
be reliable, and that the Veteran was observed to function 
auditorily at a level far better than the volunteered results 
would permit.  

An exceptional pattern of hearing loss was shown in both of 
the Veteran's ears in September 2006 as the puretone at each 
of the four specified frequencies was 55 decibels or more.  

Evaluating the results of the September 2006 examination 
under Table VI, the average pure tone thresholds and speech 
recognition scores for the right ear demonstrated during the 
examination correspond to category VII, and the scores for 
the left ear correspond to category II.  

Evaluating the results of the September 2006 examination 
under Table VIA, the puretone threshold average for the right 
ear corresponds to category VII, and the puretone threshold 
for the left ear corresponds to category VI.  

Thus, for the September 2006 examination results, for the 
right ear the more severe Roman numeral designation is 
category VII.  For the left ear, the more severe Roman 
Numeral designation is category VI.  The intersection point 
for categories VII and VI under Table VII shows that the 
veteran's hearing loss corresponds to the levels contemplated 
for a 30 percent rating.  However, that rating must then be 
reduced by the 10 percent disability which was present prior 
to service.  Therefore, a rating higher than 20 percent may 
not be assigned based on the September 2006 examination 
report.  

Accordingly, the Board concludes that the schedular criteria 
for an initial disability rating in excess of 20 percent for 
bilateral hearing loss during the period from December 31, 
2004 , to November 14, 2007, have not been met.  

For the period of time since July 22, 2009

As noted above, the RO has assigned a 30 percent rating 
effective from July 22, 2009, to the present date.  The Board 
must consider whether an even higher rating is warranted for 
that period of time.  The only relevant evidence is a VA 
audiology examination on July 22, 2009.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
90
95
100
88
LEFT
65
80
85
90
80


The average in the right ear was 88 decibels, and the average 
in the left ear was 80 decibels.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 
of 60 percent in the left ear.  

An exceptional pattern of hearing loss was shown in both of 
the Veteran's ears in July 2009 as the puretone at each of 
the four specified frequencies was 55 decibels or more.   

Evaluating the results of the July 2009 examination under 
either Table VI or Table VIA, the right ear hearing 
impairment score corresponds to category VIII, and the scores 
for the left ear correspond to category VII.  

Thus, for the July 2009 examination results using either 
Table VI or Table VIA, the intersection point for these 
categories under Table VII corresponds to a 40 percent 
rating; however, after adjusting downward to account the 
preexistence of hearing loss which was 10 percent disabling, 
the Board finds that the Veteran's hearing loss does not 
exceed the levels contemplated for a 30 percent rating.

Accordingly, the Board concludes that the schedular criteria 
for a disability rating higher than 30 percent for bilateral 
hearing loss during the period beginning July 22, 2009 are 
not met based on the July 2009 examination.   

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.   The Veteran, however, has not met the 
requirements for higher ratings at any time since the 
effective date of his award, so the Board may not stage the 
rating beyond the two stages already assigned by the RO.



Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.   
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  He has not presented any objective 
evidence to show that the hearing impairment ever prevented 
him from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to hearing loss.  In 
light of this, the Board concludes that any interference with 
employment due to hearing loss does not rise to the degree 
that it would be considered "marked".  In summary, the Board 
does not find that the veteran's case is outside the norm so 
as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

1.  An initial rating in excess of 20 percent for bilateral 
hearing loss for the period dating from December 31, 2004, to 
July 21, 2009, is denied.

2.  An initial rating in excess of 30 percent for bilateral 
hearing loss for the period from July 22, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


